Opinion issued April 15, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01272–CV




FORTIS INSURANCE COMPANY, Appellant

V.

RONALD E. WHITELY, INDIVIDUALLY AND ON BEHALF OF ALL
PERSONS SIMILARLY SITUATED, Appellees




On Appeal from the 155th District Court
Austin County, Texas
Trial Court Cause No. 2000V0078




MEMORANDUM OPINIONAppellant Fortis Insurance Company has filed a motion to dismiss its
appeal.More than 10 days have elapsed, and no objection has been filed.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Sherry Radack and Justices Taft and Keyes.